Citation Nr: 1141351	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for a head injury and a back injury.

In November 2008, the Veteran testified in a personal hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

Historically, the issues on appeal were remanded by the Board for additional development in January 2009, October 2009, and July 2010.  The case has been properly returned to the Board for further appellate action.  An analysis of the RO's compliance with the July 2010 Remand is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's extensive development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the July 2010 Board Remand, in November 2010, the Veteran was afforded a series of VA examinations, but the examination findings are problematic.  The traumatic brain injury portion of the report contains this seemingly contradictory comment:

Separation exam was deferred by [the Veteran] in 1984 as above.  There were no further treatment or complaints and no chronic condition was noted on your exit summary.

In fact, the Veteran's service treatment records contain no separation examination or medical history reports.  However, in rendering an opinion as to the etiology of the head injury disorder, the examiner cited to the lack of "signs of traumatic brain injury...to include upto [sic] separation in 1984."  The Board does not find this opinion to be sufficient, in light of the absence of documentation at separation.  

The neurological portion of the examination report contains an entirely inadequate opinion as to the back disorder.  The examiner merely noted that there was no subjective or objective evidence of a back injury or condition in the service treatment records; therefore, the lumbar spine condition was likely to be independent of, and not related to, service.  This opinion lacks a sufficient rationale given the Veteran's own subjective complaints, which must be carefully considered in light of the absence of separation documentation.

Accordingly, a clarifying addendum opinion from the November 2010 VA examiner should be obtained regarding the etiology of any residual head and back disabilities, to include detailed rationales.  In the alternative, if the November 2010 VA examiner is unavailable, the Veteran's claims file should be reviewed by another VA medical professional for an etiology opinion.

One matter which was clarified in the November 2011 examination report is that the Veteran was noted to be "on ss - back disability."  Efforts should accordingly be made to obtain any corresponding Social Security Administration (SSA) disability documentation, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1. SSA should be contacted, and all records pertinent to any disability benefits claims should be requested.  If no records are obtained, this should be documented in the claims file.

2. The claims file should be returned to the examiner who conducted the November 2010 VA examination - or another medical professional, if that examiner is not available - to ascertain whether it is at least as likely as not (50 percent probability or more) that any or all diagnosed head or back disabilities were caused by his active service, to include the reported in-service motor vehicle accident.  This opinion must be accompanied by a complete rationale.

The examiner is reminded that the claims file contains no separation documentation, and the Veteran's reported medical history must be taken into account.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the reviewer.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


